Case 1:19-cr-00059-PKC Document 34 Filed 11/26/19 Page 1 of1

WwW

.
vankwitt 140 Grand Street « Suite 705 - White Plains - New York - 10601 - (914) 686-1500 phone - (914) 487-5060 fax - www.yankwitt.com

. Russell M. Yankwitt
Kathy S$. Marks
\ : Dina L. Hamerman

"George C. Godfrey
Benjamin R. Allee

   
  

 

Craig M. Cepler
Michael H. Reed
Alicia A. Tallbe
Cassandra M. Vogel

November 26, 2019

By ECF and Fax

“Not admitted in NY
Honorable P, Kevin Castel
United States District Judge
United States District Court
Southern District of New Yorl
United States Courthouse
Courtroom 11D

500 Pearl Street CR DL ve ED)

PEVIe£9,

 

New York, New York 10007 <SO —
(212) 805-7949 (fax) (/S DO
ZEA ;
Re: United States v. Niket Jain,
19 Cr. 59 (PKC) |[-26-/7

Dear Judge Castel,

I am substitute counsel for the defendant, Niket Jain, in the above-referenced action, I
write to respectfully request a brief adjournment of the scheduled trial date of March 30, 2020.
From April 3 to April 10, 2020, I will be away on a non-refundable family vacation, which
coincides with my children’s school break. I respectfully request an adjournment of the trial date
of approximately four weeks, to on or about April 27, 2020, or thereafter. Alternatively, I
request that the trial date be moved up, to a date that would ensure completion before April 3, but
not earlier than March 18, as I have a trial in another matter beginning on March 2. I have
conferred with AUSA Tara LaMorte regarding this request, and she consents, provided that any
adjournment is not lengthy.

Thank you for your consideration.

Respectfully submitted,
YANK WITT LLP

b_

Benjamin Allee

By:

 

cc: Tara LaMorte, Esq. (by ECF and email)
Vinoo Varghese, Esq. (by ECF and email}

{00124228 E }

 
